 



Exhibit 10.4
COUNTRYWIDE FINANCIAL CORPORATION
2006 Equity Incentive Plan
Restricted Stock Award Agreement
     The Participant specified below has been granted this Restricted Stock
Award (“Award”) by Countrywide Financial Corporation, a Delaware corporation
(the “Company”) under the terms of the Countrywide Financial Corporation 2006
Equity Incentive Plan (the “Plan”). The Award shall be subject to the following
terms and conditions set forth herein as well as the terms of the Plan (the
“Award Terms”).
     Section 1. Award. In accordance with the Plan, the Company hereby grants to
the Participant this Award which represents the right to receive Stock (the
“Covered Shares”) set forth on the Award Statement (the “Statement”) linked
electronically hereto. This Award is in all respects limited and conditioned as
provided herein. Except where the context clearly implies to the contrary, any
capitalized terms in this award shall have the meaning ascribed to them in the
Plan.
     Section 2. Terms of Award. The following words and phrases relating to the
grant of the Award shall have the following meanings:
          (a) The “Participant” is the individual recipient of the Award on the
specified Grant Date.
          (b) The “Grant Date” is [                    ].
          (c) The number of “Covered Shares” is the number of Stock awarded to
the Participant on the Grant Date as reflected in the corporate records and set
forth on the Statement.
     Section 3. Restricted Period. This Agreement along with the Statement
evidences the Company’s grant to the Participant as of the Grant Date, on the
terms and conditions described in this Agreement and in the Plan, the right of
the Participant to receive Stock free of restrictions once the Restricted Period
ends. Subject to the limitations of the Award Terms, the “Restricted Period” for
each installment of Covered Shares (“Installment”) shall begin on the Grant Date
and end as described in the following schedule (but only if the Participant has
not had a Termination of Service before the end of the Restricted Period):

      INSTALLMENT   RESTRICTED PERIOD WILL END ON:
[___] of Covered Shares
  [___]
[___] of Covered Shares
  [___]
[___] of Covered Shares
  [___]

          (a) Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period shall cease immediately upon the earliest of the following
events to occur: (i) a Change

 



--------------------------------------------------------------------------------



 



in Control that occurs on or before the Participant’s Termination of Service; or
(ii) the Participant’s Termination of Service as a result of the Participant’s
Death, Disability or Retirement.
          (b) In the event the Participant’s Termination of Service other than
due to Death, Disability or Retirement occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title and
interest in and to any Installment(s) of Covered Shares still subject to a
Restricted Period as of the Participant’s Termination of Service date.
     Section 4. Withholding. All deliveries of Covered Shares pursuant to this
Agreement shall be subject to withholding of all applicable taxes. The Company
shall have the right to require the Participant (or if applicable, permitted
assigns, heirs or Designated Beneficiaries) to remit to the Company an amount
sufficient to satisfy any tax requirements prior to the delivery date of any
certificate or certificates for Stock under this Agreement. At the election of
the Participant, subject to the rules and limitations as may be established by
the Committee, such withholding obligations may be satisfied through the
surrender of shares of Common Stock which the Participant already owns, or to
which Participant is otherwise entitled under the Plan.
     Section 5. Heirs and Successors. The Award Terms shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been settled or distributed, respectively, at the time
of the Participant’s Death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee on the form
found in HRCentral, or such other form as the Committee may require. The
designation of beneficiary form may be amended or revoked from time to time by
the Participant. If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant and shall be payable to the legal
representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary’s rights under this
Agreement, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.
     Section 6. Non-Transferability of Award. During the Restricted Period, the
Participant shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or dispose of any Units awarded under this Agreement.
     Section 7. Dividends. The Participant shall be entitle to receive dividends
and distributions paid on the Restricted Stock during the Restricted Period;
provided, however, that no dividends or distributions shall be payable to or for
the benefit of the Participant with respect to record dates for such dividends
or distributions occurring before or prior to the Grant Date, or

2



--------------------------------------------------------------------------------



 



with respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited those Covered
Shares.
     Section 8. Voting Rights. The Participant shall be entitled to vote the
Restricted Stock during the Restricted Period; provided, however, that the
Participant shall not be entitled to vote Covered Shares with respect to record
dates for any Covered Shares occurring on or after the date, if any, on which
the Participant has forfeited those Covered Shares.
     Section 9. Deposit of Restricted Stock Award. Each certificate issued with
respect to Covered Shares awarded under these Award Terms and subject to the
restrictions contained herein, shall be registered in the name of the
Participant and shall be retained by the Company, or an agent of the Company,
until the end of the Restricted Period with respect to such Covered Shares.
     Section 10. Administration. The authority to manage and control the
operation and administration of the Award Terms and the Plan shall be vested in
the Committee, and the Committee shall have all powers with respect to the Award
Terms as it has with respect to the Plan. Any interpretation of the Award Terms
or the Plan by the Committee and any decision made by it with respect to the
Award Terms or the Plan are final and binding on all persons.
     Section 11. Plan Governs. Notwithstanding anything in these Award Terms to
the contrary, the Award Terms shall be subject to the terms of the Plan, a copy
of which may be obtained by the Participant from the office of the Secretary of
the Company; and the Award Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan. Notwithstanding anything in the Award Terms to the contrary, in the
event of any discrepancies between the corporate records and the Statement, the
corporate records shall control.
     Section 12. Not An Employment Contract. The Award will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
     Section 13. Amendment. The Award Terms may be amended in accordance with
the provisions of the Plan, and may otherwise be amended by written agreement of
the Participant and the Company without the consent of any other person.
     Section 14. Section 409A Amendment. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code
Section 409A. Participant’s acceptance of this Award constitutes acknowledgement
and consent to such rights of the Committee.
     Section 15. Statement and Modifications. The Award granted to the
Participant under the Award Terms set forth in this Agreement shall be set forth
on the Statement. The Participant hereby acknowledges and agrees that the
Statement may be revised from time to time by the Company to reflect additional
Award grants and any permitted modifications to the Plan

3



--------------------------------------------------------------------------------



 



and Award granted thereunder. Unless the Participant provides written notice to
the Company’s Award Administrator within thirty (30) days of receipt of the
Statement at the principal office of the Company in Calabasas, California, or
such other addresses as may be communicated to the Participant, the Statement
(including any revisions incorporated therein) shall be binding on the
Participant, without further notice to or acknowledgement by the Participant. If
no notice is received from the Participant within the thirty (30) day period,
then the Participant shall be deemed to have acknowledged that the Statement is
binding with respect to the information contained therein.
     Section 16. No Right to Section 83(b) Election. The Participant shall have
no right to file an Internal Revenue Code Section 83(b) election in connection
with this Award. In the event the Participant files such an election, this Award
shall become null and void and the Restricted Stock shall be immediately
forfeited.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
its name and on its behalf, all as of the Grant Date and, by clicking the Accept
Button below, the Participant acknowledges acceptance of the terms and
conditions of this Agreement.
COUNTRYWIDE FINANCIAL CORPORATION

         
By:
                 
Its:
                 

Yes, I do accept
(Click here to view grant information. Use your HRCentral password to log in)
No, I do not accept
(Click here to reject and void the grant)

4